                 Case 2:19-cr-00236-MCE Document 15 Filed 06/01/20 Page 1 of 3


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 MATTHEW THUESEN
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                  IN THE UNITED STATES DISTRICT COURT
 9
                                     EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                            CASE NO. 2:19-CR-236 MCE
12                                 Plaintiff,             STIPULATION REGARDING EXCLUDABLE
                                                          TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                           v.                           ORDER
14   JOSHUA WAYNE THOMPSON,                               DATE: June 11, 2020
                                                          TIME: 10:00 a.m.
15                                 Defendant.             COURT: Hon. Morrison C. England, Jr.
16

17          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

18 through defendant’s counsel of record, hereby stipulate as follows:

19          1.       By previous order, U.S. Magistrate Judge Carolyn K. Delaney excluded time in this

20 matter under the Speedy Trial Act through June 4, 2020, pursuant to 18 U.S.C. § 3161(h)(7)(A), (B)(iv)

21 (Local Code T4).

22          2.       By previous order, this Court set a status conference in this matter for June 11, 2020.

23          3.       By this stipulation, the parties request that this Court exclude time between June 4, 2020,

24 through June 11, 2020, under 18 U.S.C. § 3161(h)(7)(A), B(iv) (Local Code T4).

25          4.       The parties agree and stipulate, and request the Court find, the following:

26                   a)     The government has represented that the discovery associated with this case

27          includes investigative reports and related documents, as well as several photographs, in

28          electronic form, totaling approximately 122 pages. All of this discovery has been either produced


      STIPULATION REGARDING EXCLUDABLE TIME               1
30    PERIODS UNDER SPEEDY TRIAL ACT
            Case 2:19-cr-00236-MCE Document 15 Filed 06/01/20 Page 2 of 3


 1        directly to counsel and/or made available for inspection and copying.

 2               b)      Counsel for defendant desires additional time to consult with her client, to review

 3        the current charges, to conduct investigation and research related to those charges, to review

 4        discovery, and to otherwise prepare for trial.

 5               c)      Counsel for defendant believes that failure to grant the above-requested

 6        continuance would deny her the reasonable time necessary for effective preparation, taking into

 7        account the exercise of due diligence.

 8               d)      The government does not object to the continuance.

 9               e)      Based on the above-stated findings, the ends of justice served by continuing the

10        case as requested outweigh the interest of the public and the defendant in a trial within the

11        original date prescribed by the Speedy Trial Act.

12 ///

13 ///

14 ///

15 ///

16 ///

17 ///

18 ///

19 ///
20 ///

21 ///

22 ///

23 ///

24 ///

25 ///

26 ///

27 ///

28 ///

     STIPULATION REGARDING EXCLUDABLE TIME             2
30   PERIODS UNDER SPEEDY TRIAL ACT
             Case 2:19-cr-00236-MCE Document 15 Filed 06/01/20 Page 3 of 3


 1                f)       For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

 2         et seq., within which trial must commence, the time period of June 4, 2020, to June 11, 2020,

 3         inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) (Local Code T4),

 4         because it results from a continuance granted by the Court at defendant’s request on the basis of

 5         the Court’s finding that the ends of justice served by taking such action outweigh the best interest

 6         of the public and the defendant in a speedy trial.

 7 IT IS SO STIPULATED.

 8

 9
     Dated: May 27, 2020                                     MCGREGOR W. SCOTT
10                                                           United States Attorney
11
                                                             /s/ MATTHEW THUESEN
12                                                           MATTHEW THUESEN
                                                             Assistant United States Attorney
13

14
     Dated: May 27, 2020                                     /s/ HANNAH LABAREE
15                                                           HANNAH LABAREE
16                                                           Counsel for Defendant
                                                             Joshua Wayne Thompson
17

18

19
                                                     ORDER
20
           IT IS SO ORDERED.
21
     Dated: May 29, 2020
22

23

24

25

26

27

28

      STIPULATION REGARDING EXCLUDABLE TIME              3
30    PERIODS UNDER SPEEDY TRIAL ACT
